Title: General Orders, 23 February 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown Wednesday Feby 23rd 80.
            Parole Franklin—  C. Signs Fleet. Feast.
          
          From the remoteness of General Stark’s and Jersey brigades from the grand parade their camp guards are excused from attending there, not only in the case mentioned in the order of the 16th—but in general, when the roads are very wet and bad—The officers of the day are to be notified in time on parade when this happens.
         